

114 S1026 IS: North American Alternative Fuels Act
U.S. Senate
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1026IN THE SENATE OF THE UNITED STATESApril 21, 2015Mr. Barrasso (for himself, Mr. Manchin, Mr. Hoeven, Ms. Heitkamp, and Mr. Enzi) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Energy Independence and Security Act of 2007 to repeal a provision prohibiting Federal
			 agencies from procuring alternative fuels.
	
		1.Short
 titleThis Act may be cited as the North American Alternative Fuels Act.
		2.Repeal of
			 prohibition of the procurement and acquisition of alternative fuels
			(a)In
 generalSection 526 of the Energy Independence and Security Act of 2007 (Public Law 110–140; 42 U.S.C. 17142) is repealed.
			(b)Conforming
 amendmentSection 30310 of title 51, United States Code, is repealed.